DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the chassis component" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The claim lacks antecedent basis because it is unclear if the “the chassis component” recited in claim 6, line 3 refers to the “a chassis part” recited in claim 1, line 3; or, if the “the chassis component” recited in claim 6, line 3 is a second additional chassis element.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chernoff et al. (US 2003/0037427 A1).

Claim 1:
Chernoff discloses a method for joining a drivetrain to a vehicle body (abstract), comprising:
transferring the drivetrain (10) and the vehicle body (85) into a joining position (figs. 4, 20 and 20a, para [0053]);
arranging an electrical connecting element (91) on a chassis part (11) of the drivetrain (10) (fig. 2, para [0052]);
joining the drivetrain (10) to the vehicle body (85), wherein the drivetrain (10) and the vehicle body (85) are connected together at predetermined points via fasteners (93) (fig. 4, para [0053]).

Claim 2:
Chernoff discloses the method according to claim 1, wherein the arranging of the electrical connecting element (91) takes place before the drivetrain (10) is joined to the vehicle body (85) (figs. 1-4, 20 and 20a, para [0052] and [0053]).

Claim 3:
Chernoff discloses the method according to claim 1, wherein the electrical connecting element is arranged in a detachable manner (releaseably engageable) on the chassis part (11) (figs. 1-4, para [0067]).

Claim 5:
Chernoff discloses the method according to claim 3, wherein, after the joining of the drivetrain (10) to the vehicle body (85), the electrical connecting element (91) remains on the chassis part (11) and is connected to the vehicle body (85) in a fixed manner (Chernoff discloses the electrical connecting element (91) is connected to a connector of the vehicle body (85)) (figs. 1-4, 20 and 20a, para [0054]).

Claim 6:
Chernoff discloses the method according to claim 1, wherein a holder is provided on the chassis part (11) and the electrical connecting element (91) is connected indirectly to the chassis (10) component via use of the holder (para [0109] - see also annotated reproduction of figs. 20 and 20a, below).


    PNG
    media_image1.png
    806
    973
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 4 and 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 4:
The prior art of record fails to disclose or fairly suggest the method according to claim 3, wherein, after or during the joining of the drivetrain to the vehicle body, the electrical connecting element is detached from the chassis part and is connected to the vehicle body in a fixed manner.

Claim 7:
The prior art of record fails to disclose or fairly suggest the method according to claim 6, wherein the holder is connected to the chassis part in a nondetachable manner.

Claim 8:
The prior art of record fails to disclose or fairly suggest the method according to claim 6, wherein the holder is connected to the chassis part in a detachable manner and is removed from the chassis part after the joining of the drivetrain to the vehicle body.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Landry (WO 00/64691) discloses a vehicle body mount.  Forostovsky et al. (US 2021/0046978 A1) discloses a vehicle, vehicle chassis and drivetrain module. Grevener et al. (US 9,434,432 B2) discloses a method for fitting motor vehicle suspension systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lee A Holly whose telephone number is (571)270-7097. The examiner can normally be reached Monday - Friday 8:00 to 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lee A Holly/Primary Examiner, Art Unit 3726